IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

TRAVIS BENJAMIN TYNER,              NOT FINAL UNTIL TIME EXPIRES TO
JR.,                                FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D16-1848
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 2, 2017.

An appeal from the Circuit Court for Duval County.
Mark J. Borello, Judge.

Andy Thomas, Public Defender, Steven L. Seliger and Justin Karpf, Assistant
Public Defenders, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Daniel R. Krumbholz and Thomas H. Duffy,
Assistant Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, RAY, and BILBREY, JJ., CONCUR.